Citation Nr: 0518659	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  96-48 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine for the 
period prior to November 25, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran retired from military service in September 1982, 
after more than 23 years of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Reno, 
Nevada, which established service connection for degenerative 
disc disease with osteoarthritis of the cervical spine and 
rated this disability as 0 percent disabling under Diagnostic 
Code 5293 from January 31, 1996.  The veteran has moved, and 
the agency of original jurisdiction is now the RO in Los 
Angeles, California.

The case was previously before the Board in April 1997, at 
which time the Board remanded the case for additional 
development.  By a rating decision dated in February 2000, 
the RO increased the rating for the cervical spine disability 
from 0 to 20 percent under Diagnostic Code 5293 from January 
31, 1996.

The case was again before the Board in April 2001, when it 
again was remanded for additional development.  By a rating 
decision dated in May 2003, the RO increased the rating for 
the cervical spine disability from 20 to 30 percent under 
Diagnostic Codes 5293-5290 from November 25, 2002.


REMAND

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating cervical 
spine disabilities.  The first regulatory change affected 
only the rating criteria for intervertebral disc syndrome.  
See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment 
was effective September 23, 2002.  Id.  The regulations 
regarding diseases and injuries to the spine, to include 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 
2003); 69 Fed. Reg. 32449-32450 (June 10, 2004).

Under the first set of amended criteria, intervertebral disc 
syndrome under Diagnostic Code 5293 is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the second set of amended criteria, a back 
disability is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(1) (2004).  

In this case, there is an apparent contradiction in the 
medical evidence with respect to the issue of neurological 
impairment resulting from the veteran's cervical spine 
disorder.  Specifically, at the time of a July 1999 VA 
examination, relevant clinical impression was of right arm 
pain consistent with radiculopathy, likely caused by nerve 
root compression secondary to degenerative disc disease of 
the cervical spine.  Further, an August 1999 addendum 
reflects, in pertinent part, a diagnosis of mild to moderate, 
old or chronic, right C6 radiculopathy, as shown on an 
electromyograph.  It was noted that the veteran's right 
shoulder pain, when at the computer, may reflect the right C6 
radiculopathy.  However, at the time of a November 2002 VA 
examination, it was reported that, "It is difficult to 
define any cervical radiculopathy symptoms.  The weakness in 
[the veteran's] right hand most likely as not . . . is 
related to the right carpal tunnel syndrome."  However, 
electromyography studies apparently were not done at the time 
of this more recent examination, and a signed notation in the 
record, dated in March 2003, indicates that electromyography 
studies could prove helpful.  The Board concurs that such 
testing and a further opinion is required to resolve the 
issue of whether the veteran's cervical disc disease is 
responsible for neurological symptomatology.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that treated him for 
his cervical spine disorder since 
August 1997.  The RO should obtain 
treatment records from all sources 
identified by the veteran which are 
not already of record.

2.  The RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise 
to determine whether he has 
neurological manifestations of his 
cervical spine disorder, and to 
comment on the aforementioned 
conflicting reports.  The veteran 
should be properly notified of the 
date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and 
be reviewed by the examiner.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected cervical spine 
disability.  Any indicated studies, 
including electromyography studies, 
should be performed.  

?	The examiner should specifically 
identify any evidence of 
neuropathy due to the service-
connected cervical spine 
disability, to include reflex 
changes, characteristic pain, 
and muscle spasm.  Any 
functional impairment of the 
upper extremities due to the 
disc disease should be 
identified, and the examiner 
should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome 
disability, and in particular 
should assess the frequency and 
duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome 
that require bed rest prescribed 
by a physician and treatment by 
a physician.  The examiner 
should also comment on the 
apparent disparity between the 
July 1999 and November 2002 VA 
examination findings.

3.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  The RO should 
consider all potentially applicable 
criteria, to include the former and 
current criteria for evaluating 
intervertebral disc disease.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



